Citation Nr: 1105465	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to June 
1952.  He died in late 2007.  The appellant is his surviving 
spouse.

In October 2010, the Board of Veterans' Appeals (Board) remanded 
this case to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts for additional development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

This case was originally remanded to the AMC/RO by the Board in 
May 2010 because development and readjudication of the cause of 
death and DIC claims on appeal required consideration of the 
Veteran's service-connected bilateral knee disability, which was 
granted by the Board in its May 2010 action.  

Because the Board's May 2010 instructions were not followed by 
the AMC/RO, the case was remanded again in October 2010 for in 
light of the grant of service connection for bilateral knee 
disability for accrued benefit purposes and to comply with the 
requirements of Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The AMC/RO has not complied with the Board's remand 
directives of May 2010, as repeated in October 2010.  The 
appeal must again REMANDED to the AMC/RO for mandatory 
compliance with these directives as established by the 
United States Court of Appeals for Veterans Claims.   

REMAND

Under Hupp, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. 

The October 2010 VA letter to the appellant contains essentially 
the same information as the VCAA letter sent to the appellant in 
May 2010 in response to the May 2010 Board remand, which means 
that it does not inform the appellant of the conditions for which 
service connection was or is in effect as of the date of the 
Veteran's death.  

The December 2010 supplemental statement of the case is not 
sufficient to comply with Hupp.  It does not discuss or 
consider the Veteran's service-connected bilateral knee 
disability in further development and readjudication of the 
claims for service connection for the cause of the Veteran's 
death and for DIC.  Any negative Board determination in this 
regard before AMC/RO readjudication taking into consideration 
service-connected bilateral knee disability may be prejudicial to 
the appellant's claims.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Consequently, another remand of the issues on appeal is required 
due to the AMC/RO's lack of compliance with the Board's previous 
remands directing readjudication with consideration of the 
Veteran's service-connected bilateral knee disability, diagnosed 
as bilateral total knee replacements due to osteoarthritis, and 
the failure to provide sufficient notice under Hupp.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (absent a showing of non-
prejudicial error, "a remand by . . . the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.").

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  See also Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

a)  Provide the appellant written VCAA 
notice specific to her claims for DIC 
benefits and entitlement to service 
connection for the cause of the Veteran's 
death.  This must include the following:

(i)  Notification of the conditions for 
which service connection was or is in 
effect as of the date of Veteran's 
death --

A.  Bilateral knee disability, 
diagnosed as bilateral knee 
replacements due to osteoarthritis 
(effective date and disability 
rating not currently indicated in 
the claims file);

B.  Bilateral sensorineural hearing 
loss, rated as noncompensably 
disabling from June 26, 1952, and as 
100 percent disabling from March 31, 
2004, forward;

C.  Metatarsalgia, rated as 10 
percent disabling from June 26, 
1952, forward;

D.  Bilateral tinnitus, rated as 10 
percent disabling from March 31, 
2004, forward; and

E.  Malaria, rated as 10 percent 
disabling from June 26, 1952, to 
September 7, 1953, and 
noncompensably disabling from 
September 8, 1953, forward.

(ii)  What is required to establish 
service connection for the cause of the 
Veteran's death based on conditions for 
which he is already service-connected;

(iii)  What is required to establish 
service connection for the cause of the 
Veteran's death based on conditions for 
which service connection was not in 
effect during his lifetime.

(iv)  What is required to establish 
entitlement to DIC benefits.

(b)  The appellant must further be 
notified of the evidence that VA will seek 
to provide and that she is expected to 
provide.

(c)  Request the appellant to identify all 
records of VA and non-VA health care 
providers that she contends may be 
relevant to her claim for service 
connection for the cause of the Veteran's 
death.

(i)  After obtaining any appropriate 
authorizations for release of medical 
information, the AMC/RO must obtain 
records that have not been previously 
obtained from each health care 
provider the appellant identifies.

(ii)  The appellant must also be 
advised that with respect to private 
medical evidence she may alternatively 
obtain the records on her own and 
submit them to the AMC/RO.

2.  Thereafter, the AMC/RO must review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This must include consideration of whether a 
VA medical opinion is required for a 
determination on the merits of the claim for 
service connection for the cause of the 
Veteran's death.  See 38 U.S.C.A. § 5103A(d).  
If further action is required, the RO must 
undertake it before further adjudication of 
the claim.

3.  When the above actions have all be 
completed, the AMC/RO will readjudicate 
the issues on appeal, taking into 
consideration the Veteran's service-
connected bilateral knee disability, 
diagnosed as bilateral total knee 
replacements due to osteoarthritis (see 
Board decision dated in May 2010), and 
the effective date and disability rating 
assigned for the disability.

4.  If either benefit sought on appeal 
remains denied, the appellant and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order.  No action is required of the appellant until she is 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the appellant 
are advised that the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
appellate courts.  It has been held that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

